NUMBERS
                                 13-13-00621-CR
                                 13-13-00622-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


GERARDO CANO,                                                            Appellant,

                                         v.

THE STATE OF TEXAS,                                                       Appellee.


                  On appeal from the 390th District Court
                        of Travis County, Texas.



                        MEMORANDUM OPINION
              Before Justices Rodriguez, Garza, and Perkes
                   Memorandum Opinion Per Curiam

      Appellant, Gerardo Cano, attempts to appeal a conviction for the third degree

felony offense of assault with bodily injury, enhanced, arising from trial court cause

number DC-13-202481 and docketed in our appellate cause number 13-13-00621-CR,
and a judgment revoking his community supervision for the second degree felony offense

of robbery, arising from trial court cause number DC-09-201749 and docketed in our

appellate cause number 13-13-00622-CR. These appeals were transferred to this Court

from the Third Court of Appeals by order of the Texas Supreme Court. See TEX. GOV'T

CODE ANN. § 22.220(a) (West Supp. 2013) (delineating the jurisdiction of appellate

courts); TEX. GOV'T CODE ANN. § 73.001 (West 2005) (granting the supreme court the

authority to transfer cases from one court of appeals to another at any time that there is

“good cause” for the transfer).

       Proceeding pro se, appellant filed notices of appeal in these causes and filed a

motion requesting the appointment of counsel to prosecute his appeals. Appellant has

also filed other assorted motions pertaining to these appeals. In response to these

motions, this Court previously abated these appeals and remanded the cases to the trial

court for a determination regarding appellant’s right to counsel. Upon further review,

however, we withdraw our order as improvidently issued and we reinstate these appeals.

Specifically, our review of the clerk’s record in these causes shows that the trial court has

certified that these are “plea-bargain case[s], and the defendant has NO right of appeal,”

and has also certified in cause number 13-13-00621-CR that the “defendant has waived

the right of appeal.” See TEX. R. APP. P. 25.2(a)(2).

       On November 20, 2013, this Court notified trial appellant’s counsel of the trial

court’s certifications and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings




                                             2
as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certifications.

       On December 11, 2013, counsel filed a letter brief with this Court. Counsel’s

response does not establish that the certifications currently on file with this Court are

incorrect or that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court’s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, these

appeals are DISMISSED. All pending motions are likewise DISMISSED.



                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
24th day of January, 2014.




                                              3